Title: From Benjamin Franklin to Genet, 1 December 1778
From: Franklin, Benjamin
To: Genet, Edme-Jacques


Sir
Dec. 1, 1778
I sent some Boston Papers, (as late as the first of October,) last Week, to Mr Vergennes. I suppose you saw them. They contain particular Accounts of the great Harmony between Count D’Estaing’s Fleet & the People of the Country.
I never heard of Gen. Washington’s writing such a Letter as you mention, and therefore I believe the Story to be false.
I have the honour to be Sir Your most obedient humble Servant
B. Franklin
 
Addressed: A Monsr / Monsieur Genet / Chef du Bureau des Interpréts / Versailles
